Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
Par. 15 recites the cured inorganic resin having a glass transition temperature of at least 1075 °C followed by examples of other potential glass transition temperatures. Par. 15 therefore appears to be attempting to recite a range of possible glass transition temperatures without explicitly reciting that there is a range of values. It is suggested to rewrite par. 15 to specifically recite that the cured inorganic resin has a specific glass transition temperature or a range of possible temperatures.
Pars. 16 and 32 recite that there are ranges for a given parameter followed by a listing of sequential values within said ranges. It is recommended to remove the listing of sequential values within the ranges to improve readability.
Appropriate correction is required.
Claim Objections
Claims 7 and 18 are objected to because of the following informalities: 
Claim 7 recites that the cured inorganic resin comprises a glass transition temperature. The term “comprises” has a common meaning of “making up of”, while “glass transition temperature” refers to a characteristic of material. It is suggested to replace “comprises” with “has”.
Claim 18, line 4 should recite “the thermally-cured inorganic resin”.
Claim 18, line 5 recites “a temperature of from 15 °C”. The phrase “of from” is grammatically incorrect.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites that the “home appliance cavity of claim 5, further comprising a cured inorganic resin.” As written, claim 6 lacks support in the specification and drawings. The specification and drawings only recite a single inorganic resin being used. Specifically, an inorganic resin that impregnates the substrate in an uncured form and then cured (see at least specification, par. 14; claim 11). However, claim 6 appears to be reciting a cured inorganic resin that is separate from the “thermally cured inorganic resin, a photo-cured inorganic resin, a chemically cured inorganic resin, or any combination thereof” recited in claim 5. For purposes of continued examination, claim 6 is being interpreted as referring to the same cured inorganic resin as claim 5.
Claim 9 depends from claim 8 and recites that “the single unit construction comprises a home appliance cavity”. Claim 8 recites that “the home appliance cavity further comprises a single unit construction.” Thus, based on the dependency from claim 8, claim 9 is reciting that the home appliance cavity further comprises a single unit construction that comprises a home appliance cavity. It is suggested to amend claim 9 to recite “the single unit construction is devoid of”.
Claim 9 recites the limitation "a home appliance cavity" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  As noted with respect to the 35 U.S.C. 112(b) rejection, the "cured inorganic resin" recited in claim 6 is being interpreted to be the same cured inorganic resin recited in claim 5.  Accordingly, claim 6 does not appear to further limit the subject matter of claim 5 from which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 8-9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hofmann (U.S. 10,371,388 B2).
In regards to claim 1, Hofmann describes a home appliance cavity (Hofmann, Abstract), comprising: a shaped composite material(Hofmann, Fig. 2), wherein the shaped composite material comprises a substrate and an inorganic resin (Hofmann, col. 1, lines 48-52 - polyphenylene sulfide polymer can be provided in a resin form).
In regards to claim 2, Hofmann describes the home appliance cavity of claim 1, wherein the substrate comprises a fibrous matrix (Hofmann, col. 1, lines 59-64).
In regards to claim 3, Hofmann describes the home appliance cavity of claim 2, wherein the fibrous matrix comprises a ceramic fiber, a carbon fiber, a glass fiber, or any combination thereof (Hofmann, col. 1, lines 59-64).
In regards to claim 4, Hofmann describes the home appliance cavity of claim 3, wherein the fibrous matrix comprises a woven fabric(Hofmann, col. 1, lines 59-64).
In regards to claim 8, Hofmann describes the home appliance cavity of claim 1, wherein the home appliance cavity further comprises a single unit construction (Hofmann, claim 1; col. 1, lines 35-38 – the oven cavity may be one of a side wall, back wall, top wall, bottom wall or any combination or combination of parts thereof).
In regards to claim 9, Hofmann describes the home appliance cavity of claim 8, wherein the single unit construction comprises a home appliance cavity devoid of an assembly seam, a liner, or additional thermal insulation (Hofmann, claim 1; col. 1, lines 35-38).
Claim(s) 11-16 and 19-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fibre Glast (Fibre Glast, Mold Construction Guide).
In regards to claim 11, Hofmann describes a method of producing a home appliance cavity (Hofmann, Abstract), comprising: conforming a substrate to a mold (Fibreglast; impregnating the substrate with an inorganic resin to form an uncured composite home appliance cavity (Fibre Glast, Applying the Structural Material – the fabric material soaks up the resin deposited onto the reinforcement); curing the uncured composite home appliance cavity to form a cured home appliance cavity (Fibre Glast, Applying the Structural Material); and removing the cured home appliance cavity from the mold to form the home appliance cavity (Fibre Glast, Releasing the Mold from the Plug).
In regards to claim 12, Fibre Glast describes the method of claim 11, wherein conforming the substrate to the mold comprises conforming a fibrous matrix to the mold, wherein the fibrous matrix comprises a ceramic fiber, a carbon fiber, a glass fiber, or any combination thereof (Fibre Glast, Selection of Materials – fiberglass and carbon fiber components are described).
In regards to claim 13, Fibre Glast describes the method of claim 11, wherein impregnating the substrate with an inorganic resin comprises impregnating the substrate with a curable inorganic resin (Fibre Glast, Applying the Structural Material – the fabric material soaks up the resin deposited onto the reinforcement).
In regards to claim 14, Fibre Glast describes the method of claim 11, wherein conforming the substrate to the mold comprises placing the substrate onto a convex mold or placing the substrate into a concave mold (Fibre Glast, Types of Molds – the mold is either a male mold [i.e., the object to be formed is formed on the outside of the mold] or a female mold [i.e., the object to be formed is formed on the inside of the mold]).
In regards to claim 15, Fibre Glast describes the method of claim 11, wherein impregnating the substrate with the inorganic resin comprises depositing the inorganic resin over the substrate and absorbing the inorganic resin into the substrate (Fibre Glast, Applying the Structural Material – the fabric material soaks up the resin deposited onto the reinforcement).
In regards to claim 16, Fibre Glast describes the method of claim 15, wherein impregnating the substrate with the inorganic resin further comprises encapsulating the substrate within the inorganic resin (Fibre Glast, Applying the Structural Material – several layers of resin and fabric material are applied such that the resin covers the fabric material).
In regards to claim 19, Fibre Glast describes the method of claim 11, wherein removing the cured home appliance cavity from the mold comprises extracting a convex mold from the cured home appliance cavity or extracting the cured home appliance cavity from a concave mold (Fibre Glast, Releasing the Mold from the Plug).
In regards to claim 20, Fibre Glast describes the method of claim 11, further comprising finishing the cured home appliance cavity, wherein finishing the cured home appliance cavity comprises removing excess cured inorganic resin, removing protruding substrate, providing accessory installation detents, providing mounting points, or any combination thereof (Fibre Glast, Releasing the Mold from the Plug and Preparing the Mold for Use – the object created is removed from the mold and excess resin is removed by sanding the object. Accessories can be added at this time).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 5-7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hofmann. Examiner notes that claims 5-6 include reference to Mueller (Muller, Resin Curing Temperature), Adeka (Adeka, Photo(Light) Curing Resins), and Farlex (Farlex, The Free Dictionary, Chemically cured resin) as evidence of a well-known methods in the art and not for use as combination for obviousness. Claim 10 includes reference to Wikipedia (Wikipedia, Convection) as evidence of a definition of a term and not for use as combination for obviousness.
In regards to claim 5, the claim recites well-known resin curing methods (see Mueller, Adeka, and Farlex).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to have a resin that is a thermally cured inorganic resin, a photo-cured inorganic resin, a chemically cured inorganic resin, or any combination thereof. 
In regards to claim 6, it is noted that claim 6 does not appear to further limit the subject matter of claim 5. Accordingly, claim 6 is rejected for the same reasons as claim 5 from which it depends. 
In regards to claim 7, it is noted that the claims and the specification do not recite a specific inorganic resin that is used or any processes that would unexpectedly alter the glass transition temperature of a material. Thus, claim 7 is considered a design choice to use an inorganic resin known in the art at the time of filing of the claimed invention.  Accordingly, it would have been an obvious design choice to one of ordinary skill in the art at the time of filing of the claimed invention to use a known inorganic resin with a glass transition temperature of at least 1075 °C.
In regards to claim 10, Hofmann describes the home appliance cavity of claim 9, comprising: a mounting frame configured to secure the home appliance cavity to a home appliance structure (Hofmann, col. 3, lines 5-7), , wherein the mounting frame and the concave cavity are formed to provide the single unit construction (Hofmann, claim 1; col. 1, lines 35-38), wherein the concave cavity is configured to support at least one heating element, at least one rack (Hofmann, col. 3, lines 43-50), and at least one light (Hofmann, illumination element 14 of Fig. 3), and wherein the concave cavity is configured to provide a natural convective air flow within the concave cavity; a light access port configured to supply energy for the light (Hofmann, wiring 13 and illumination element 14 of Fig. 3; col. 7, lines 16-26); and an exhaust port configured to remove exhaust from the home appliance cavity (Hofmann, Fig. 3; col. 2, line 65-col. 3, line 1; col. 6, lines 54-64).
Hofmann does not explicitly describe wherein the mounting frame comprises at least one mounting hole configured to provide an attachment point configured to allow a fastener to engage the home appliance structure. Hofmann does describe an outer fastening element 11 for fastening the oven cavity to a supporting structure of the oven (Hofmann, Fig. 3; col. 2, line 65-col. 3, line 11). It is well-known in the art that fastening elements use holes as mounting/attachment points (e.g., screws).  Accordingly, it would have been well-known and obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify Hofmann to use a engage the supporting structure of the oven using a fastening element that is attaches to a mounting hold on the supporting structure (e.g., to use screws to fasten the cavity to the supporting structure at corresponding threaded holes).  The motivation to do so is to provide a secure fastening point that can be easily replaced during a repair.
Hofmann does not describe a concave cavity.  However, the claims and specification do not provide a reason or motivation for having a concave shape, or any advantages for this specific shape. The closest motivation provided is that the shape provides a natural convective air flow within the concave cavity (specification, par. 22). However, it is well-known in the art that the “natural convection” refers to a flow that is not affected by an external source such as a pump or fan and is generated due to temperature-induced differences in buoyancy (see Wikipedia, page 1-2). Accordingly, the concave cavity of claim 10 is an obvious design choice.
Hofmann does not explicitly describe where the cavity is formed from a single material sheet. However, forming the cavity from a single material sheet (i.e., a pre-made sheet that is modified to fit a desired shape) is one of a limited number of ways to form a one-piece, monolithic structure.
Hofmann does not explicitly describe wherein the concave cavity is configured to provide a natural convective air flow within the cavity. As previously noted, “natural convection” refers to a flow that is not affected by an external source such as a pump or fan and is generated due to temperature-induced differences in buoyancy (see Wikipedia, page 1-2). Hofmann does not describe requiring an external source to move the heat within the cavity.  Accordingly, the cavity of Hofmann forms a natural convection air flow within when a heating element heats the air inside the cavity.
Hofmann does not explicitly describe wherein the cavity is configured to support at least one heating element. However, Hofmann does describe that the oven cavity is adapted to be used with an oven on a heating method of resistance heating, infrared heating, and induction heating (Hofmann, col. 1, lines 26-29). It is well-known in the art to provide an oven with a heating element.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify Hofmann to include at least one heating element within the cavity to allow the oven to properly function.
Claim(s) 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fibre Glast. Examiner notes that claim 17 include reference to Mueller, Adeka, and Farlex as evidence of a well-known methods in the art and not for use as combination for obviousness. Examiner further notes that claim 18 also includes reference to Mueller as evidence and not for use as combination for obviousness.
In regards to claim 17, Fibre Glast does not explicitly describe the curing processes recited in claim 17.  However, claim 17 recites similar subject matter as claim 5 and is therefore rejected for similar reasons. Specifically, thermal curing, photo-curing, and chemical curing are well-known resin curing methods (see Mueller, Adeka, and Farlex) and use of such a method would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention. 
In regards to 18, the claim recites the well-known steps of thermal curing of resin (see Mueller).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to thermally curie a resin by heating the uncured composite home appliance cavity to a curing temperature required by a thermally-cured inorganic resin, maintaining the curing temperature for a period of time required by a thermally-cured inorganic resin, and cooling the uncured composite home appliance cavity to a temperature of from 15 °C to 30 °C after maintaining the curing temperature.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-20220065464-A1 describes a composite article for insulating an appliance that defines a heating cavity  and comprises a fibrous material and resin.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN M BADALAMENTI whose telephone number is (571)272-4149. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joel Attey can be reached on (571)272-7936. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRYAN M BADALAMENTI
Examiner
Art Unit 3761



/BRYAN M BADALAMENTI/Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761